JONES, J.
This is a suit for three hundred dollars ($300.00), the cost of repairing plaintiff’s automobile, alleged to have been damaged by defendant’s negligent driving.
Defendant denies negligence and files a reconventional demand for one hundred eighty dollars ($180.00), amount alleged to have been paid by him for damage done to property on the sidewalk and in the neighboring yard by his automobile after collision with plaintiff’s car.
As only questions of fact are involved and both the evidence and attendant circumstances amply support the decision of the lower court for plaintiff, the judgment is affirmed.